Citation Nr: 1439083	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-03 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus, to include for extraschedular purposes.  

2.  Entitlement to an initial compensable disability rating for a hearing loss disability.  

3.  Entitlement to service connection for a lower respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and chronic bronchitis.  

4.  Entitlement to service connection for an upper respiratory disorder, to include allergic rhinitis/sinusitis.  

5.  Entitlement to service connection for a low back disability.  

6.  Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a cardiovascular disability, to include atrial fibrillation and hypotension.  

8.  Entitlement to an effective date earlier than June 1, 2010 for the award of nonservice-connected pension benefits.  

9.  Entitlement to a total disability evaluation due to unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had credible active service for VA purposes, in the United States Army, from August 1975 to August 1978, and from March 1980 to October 1991; he had additional non-credible service for VA purposes from October 1991 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The entire claims folder, to include the portion contained electronically, was reviewed in this case.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged that numerous conditions are related to his credible active military service, and that his service-connected hearing loss and tinnitus are more severe than what is assigned in the current ratings.  

At the outset, the Board notes that it is not satisfied that all federal records have been secured for this Veteran.  Specifically, the Veteran has extensive treatment history with VA, to include having had the need for hospitalization for mental health problems, and the most recent VA clinical records date only to 2012.  It is likely that there are additional treatment records which are potentially relevant, and thus, prior to any further action on the claims, such records must be secured.  

Additionally, while the Veteran was represented by an attorney, that advocate made mention of the fact that the Veteran had participation in VA's vocational rehabilitation program.  Records from this are potentially relevant with respect to the claim for an effective date for nonservice-connected pension (as they are VA records deemed constructively part of the record), and also, as it was alleged that the Veteran was unable to complete the program, might potentially be relevant with respect to determining any impact that service-connected disablement has on interference with employment.  

Lastly, in the virtual portion of the claims file, it is noted than an inquiry was dispatched to the Social Security Administration (SSA) regarding information on the Veteran.  Available clinical records (which, as noted, are several years old) seem to indicate that the Veteran was not, at least as late as 2012, receiving benefits from this agency.  As, however, VA has apparently been put on notice of some potential action at SSA with regard to the Veteran since 2012, the Board acknowledges the possibility that records for him are held at that federal agency.  While a "status inquiry" was apparently conducted, the results of said inquiry have not been associated with the claims file (i.e. there has been no indication of secured records from that agency or a finding of unavailability of records).  Records held in the custody of the federal government are considered to be constructively part of the claims file, and thus, prior to an adjudication of the claims on appeal, efforts must be made to secure the outstanding records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding the claim for an increase for hearing loss and tinnitus, the Veteran's former attorney did note, in the filing of the notice of disagreement, that the audiological findings were not an accurate representation of the current disability picture.  It is implied by this that the Veteran maintains that his hearing acuity has continued to deteriorate since he was last examined by VA in 2009.  As regards the hearing loss specifically, it is noted that the last clinical examination findings are over five years old and are thus significantly dated, and that as the hearing loss is alleged to be progressive in nature, a new examination is necessary to ensure that the most accurate assessment of the disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

Also, given the indication that the Veteran has significant employment problems (was alleged to be unable to complete the vocational rehabilitation program), the issue is raised that the service-connected tinnitus may, either by itself or in combination with other factors, have a marked interference in the ability to work.  While a 10 percent rating for tinnitus is the maximum schedular rating, the impact of the service-connected ringing in the ears with respect to occupational functioning should be addressed by the VA audiologist in the examination afforded on remand.  Should it be indicated that the tinnitus is so powerful as to cause a marked interference with employment (or the ability to remain employed), the claim should be referred to the Director of VA's Compensation Service for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

With respect to the claims for service connection, at the outset, the Board notes that while the Veteran had many years of active service, only a portion of this active duty can be considered as "good" service for the purposes of entitlement to VA benefits.  Indeed, the Veteran was found guilty of a felony at a general court-martial, and thus, only the periods from August 1975 to August 1978, and March 1980 to October 1991 are to be considered as service periods from which the Veteran earned basic eligibility to VA benefits.  Service from October 1991 to March 2001 has been deemed "dishonorable" for VA purposes as a result of the Bad Conduct Discharge issued to the Veteran following that service.  This is undisputed by the Veteran, and the Board cannot consider the later part of the Veteran's service as credible for VA purposes.  

At any rate, the Veteran did, during the last portion of his "good" service, have a period of active duty in Southwest Asia in support of Operation Desert Shield/Desert Storm (January 1991 to October 1991).  He contends that he developed psychiatric problems from being under the threat of missile attacks, and states that he was exposed to environmental toxins in the form of toxic smoke from oil well fires transiting over his duty station in Saudi Arabia.  The Veteran does not claim to have an undiagnosed illness; however, he does attribute pulmonary, upper respiratory, and cardiac problems to toxin exposure.  

With respect to current disablement, VA clinical records do document that the Veteran currently experiences atrial fibrillation with episodes of hypotension, and he has been diagnosed with bullous emphysema, a form of chronic obstructive pulmonary disease (COPD).  Given that the Veteran did have lengthy service in the Persian Gulf region during the hostilities of the First Gulf War, it is not unreasonable to assume that he would have been proximate to the vast oil well fires that occurred during and after the conclusion of Operation Desert Storm.  As such, there is evidence of toxin exposure as alleged as well as evidence of current disablement, and an examination should occur addressing whether it is at least as likely as not that any current lung or heart condition had causal origins in active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, it is noted that the RO developed individual claims for service connection for COPD and chronic bronchitis.  The U.S. Court of Appeals for Veterans Claims has ruled that a claim for service connection is one based on experienced symptoms as opposed to any one diagnostic entity.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Veteran seeks service connection for a lower respiratory condition, to include bronchitis and COPD, as opposed to having two separate claims pending for potentially overlapping symptomatology.  Accordingly, the Board construes the application for service connection broadly, and will consolidate the claim as one for service connection for all currently present lung pathology.   With respect to the development needed, it is also noted that the VA clinical records document that the Veteran experiences upper respiratory issues in the form of allergic rhinitis.  Thus, in addition to COPD, bronchitis,  or other lower respiratory ailments, an opinion on the etiology of any upper respiratory symptomatology should also be offered.  

With respect to the claimed low back condition, it is noted that the available VA clinical records do document chronic low back pain.  While pain alone, without an underlying diagnosis, does not constitute a disability capable of service connection for VA purposes, as additional records must be obtained in this case, any action on the assessment of the current nature of the low back must await the securing of the additional evidence.  Further, the service treatment records do document that the Veteran experienced a traumatic accident on his motorcycle in 1985, and there is clinical indication in the post-service treatment reports of degenerative disc disease being assessed in 2011.  While at the time of the accident, an ankle injury was reported, the report of trauma does indicate that the Veteran was physically struck by an automobile and that some sort of fall or other impact trauma occurred.  Given this and the current annotation of low back pain with possible degenerative disc disease, the Board is of the opinion that an examination addressing whether a current disability of the low back is present, and if so, if such a disorder had causal origins in service, is warranted.  See McLendon at 79.  

As regards the claimed psychiatric conditions, it is noted that the Veteran has applied for service connection for PTSD and for a psychiatric condition other than PTSD.  As with the claimed respiratory problems, it is a claim for symptoms as opposed to any one diagnostic entity, and thus, while developed as two claims by the RO, it is essentially a sole claim for entitlement to service connection for an acquired psychiatric disability that is currently before the Board.  See Clemons at 1.  In that respect, it is noted that the Veteran was afforded a VA psychology examination in October 2010.  In the associated report, the Veteran was diagnosed with depression, and the examiner linked this pathology to substance abuse and financial problems.  There was no discussion as to why this conclusion was made, and the examiner did not make any mention as to if the service-connected hearing loss and tinnitus did, as alleged, have causal or aggravating influence on the psychiatric disability picture.  Accordingly, the examination report cannot be given much probative weight, and the case should be remanded for a new, comprehensive VA psychiatric examination addressing the etiology of any currently present psychiatric pathology.  See McLendon at 79.  

Lastly, the record indicates that the Veteran is currently unemployed and has been so for several years.  As noted briefly, the Veteran's former attorney indicated that the Veteran was unable to complete a vocational rehabilitation program due, at least in part, to service-connected conditions, and in so doing intimated that the Veteran is unemployable.  As these claims require substantial development, the exact nature of the Veteran's service-connected disability picture is not yet known; however, it is indicated that an implied claim for a total disability evaluation based on individual unemployability as due to service-connected conditions (TDIU) has been raised as part and parcel of the pending claims for a higher disability rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  In this regard, in the context of the examinations ordered in concert with the remand order, the examiners should also indicate, when addressing the specific disablement that is the subject of the examination, as to if that disablement, alone or in combination with other factors, prevents the Veteran from engaging in substantially gainful employment.  Also, the Veteran is to receive notice as to how to substantiate a claim for entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of what is necessary to substantiate a claim for entitlement to TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Allow a sufficient amount of time for the Veteran to respond with additional evidence.  

2.  Obtain VA clinical records for the Veteran from 2012 to the present, VA vocational rehabilitation records from any period, and records from SSA for any period.  Should, after exhaustive search, no records be found, so annotate the record.  

3.  Schedule the Veteran for comprehensive VA internal medicine, orthopedic, psychiatric, and audiology examinations to address the following:

a)  Is it at least as likely as not (50 percent probability or greater) that any current upper respiratory, lung, and cardiac disorder, to include allergic rhinitis, bronchitis, emphysema/COPD, atrial fibrillation, and hypotension, had causal origins in service, to include as a result of lengthy service in Southwest Asia during Operation Desert Shield/Desert Storm with associated exposure to toxic fumes from burning oil wells?  

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran currently experiences a low back disorder, to include degenerative disc disease, manifested by chronic low back pain?  If so, is it at least as likely as not that such a disorder had causal origins in service, to include as a result of a motorcycle trauma occurring in 1985.  

c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current acquired psychiatric disability picture, to include diagnosed depression and alleged PTSD with concentration/memory issues, had causal origins in active service, to include as a result of being under threat of missile attack during  Operation Desert Shield/Desert Storm.  Alternatively, does the Veteran's service-connected tinnitus and hearing loss cause, or aggravate beyond the natural course of the disease process, any current psychiatric disablement.  

d)  What is the current level of severity of the Veteran's current bilateral hearing loss disability?  Conduct all audiometric testing necessary to answer this question.  Additionally, does the Veteran's service-connected tinnitus impact the Veteran's ability to engage in employment to such a degree that it would cause a marked interference in employment should the Veteran be working.  If answered in the affirmative, the claim is to be referred to the Director of VA's Compensation Service for consideration of an extraschedular rating.  

With respect to all examinations, the internal medicine, orthopedic, psychiatric, and audiology examiners should address whether currently present disablement causes the Veteran to be unable to gain or maintain any substantially gainful employment.  

All conclusions reached in the examination reports must be fully supported by rationales in the narrative portion of said reports.  Conclusory or bare opinions carry minimal probative weight and are not acceptable.  

4.  Upon completion of the directed development, re-adjudicate the Veteran's claims.  Should any of the claims remain denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and forward the claims to the Board for adjudication.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



